PER CURIAM: *
The Federal Public Defender appointed to represent Monica Rayshell Jones has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Jones has received a copy of counsel’s motion and brief but has not filed a response. The Government has moved to dismiss the appeal based on Jones’s appeal waiver.
Our independent review of the record and counsel’s brief discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Accordingly, the Government’s motion to dismiss the appeal is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.